In an action to recover damages for pharmaceutical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered December 7, 1993, which, inter alia, upon a jury verdict, was in favor of the defendant.
Ordered that the judgment is affirmed, with costs.
The defendant pharmacy conceded its liability in ml stilling a prescription that, when ingested by the plaintiff, caused bizarre behavior and caused the plaintiff to be monitored in the hospital for three days. However, contrary to the plaintiff’s contention, the jury could properly find that the plaintiff suffered no compensable damages as a result of the ingestion of the pills (see, Leto v Isolano, 209 AD2d 589; Nicastro v Park, 113 AD2d 129). Specifically, the jury was entitled to accept the opinion of the defendant’s experts and to reject the testimony of the plaintiff’s experts (see, Connolly v Pastore, 203 AD2d 412).
Further, the trial court did not err in denying the plaintiff’s request to admit into evidence the package insert for the mistakenly-substituted drugs, since the defendant conceded its negligence and the package insert was not relevant to the issue of damages.
*424The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.